Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                          May 28 2013, 9:45 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS:                          ATTORNEYS FOR APPELLEES:

CARA SCHAEFER WIENEKE                              ROBERT J. HENKE
Special Assistant to the State Public Defender     Indiana Department of Child Services
Plainfield, Indiana                                Indianapolis, Indiana
PATRICIA CARESS MCMATH                             NATALIE FANTETTI
Indianapolis, Indiana                              Indiana Department of Child Services
                                                   Peru, Indiana


                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN RE THE MATTER OF L.P.,                            )
ALLEGED CHILD IN NEED OF SERVICES,                   )
                                                     )
S.P. and M.H.,                                       )
                                                     )
       Appellants-Respondents,                       )
                                                     )
                 vs.                                 )       No. 52A02-1212-JC-1028
                                                     )
INDIANA DEPARTMENT OF CHILD SERVICES                 )
and MIAMI COUNTY CASA PROGRAM,                       )
                                                     )
       Appellees-Petitioners.                        )

                         APPEAL FROM THE MIAMI CIRCUIT COURT
                       The Honorable Douglas P. Morgan, Judge Pro Tempore
                                  Cause No. 52C01-1212-JC-90

                                         May 28, 2013

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

NAJAM, Judge
                                  STATEMENT OF THE CASE

       S.P. (“Father”) and M.H. (“Mother”) (collectively, “the Parents”) appeal the trial

court’s adjudication of their child, L.P., as a child in need of services (“CHINS”). The

Parents present three issues for our review, which we consolidate and restate as whether

the trial court abused its discretion when it adjudicated L.P. to be a CHINS. We affirm.

                           FACTS AND PROCEDURAL HISTORY1

       On October 1, 2012, Sergeant Ronald Dausch of the Miami County Sheriff’s

Department went to the Parents’ residence to serve a protective order on Father. When

he arrived, Sergeant Dausch observed Father standing in front of the storm door, and

Father “immediately made a quick movement” to put down something in his hand. Fact-

Finding Transcript at 5. Sergeant Dausch approached Father and explained why he had

arrived.     Sergeant Dausch then “detected the odor of what [he] knew to be burnt

marijuana.” Id. at 6.

       Sergeant Dausch entered the Parents’ house and saw Mother and L.P. At the time,

L.P. was seven months old. He then conducted a search of the Parents’ house, during

which he discovered marijuana in various locations, including on a couch and inside a

baby food jar.2 He further discovered “one or two pipes” and “a digital scale.” Id.

Sergeant Dausch asked Father about the marijuana, and “he took ownership” of it. Id.

Sergeant Dausch then contacted the Department of Child Services (“DCS”) and arrested

the Parents.


       1
          Father’s statement of the facts in his appellate brief is not consistent with our standard of
review, contrary to Indiana Appellate Rule 46(A)(6)(b).
       2
           The amount of marijuana discovered in the Parents’ home is not in the record.
                                                    2
       On October 3, the DCS filed its petition alleging L.P. to be a CHINS. The court

held a fact-finding hearing on November 21. At that hearing, Family Case Manager

David Balmer (“FCM Balmer”) testified that he had talked to Father about Father’s drug

use. FCM Balmer then testified, without objection, that Father “has admitted to long[-

]term chronic use since the age of approximately nine years. [H]e says that he does it as

a form of self-medication because he has some mental health and learning disab[ilites]

and that’s how he copes with the problems.” Id. at 17. FCM Balmer further testified as

follows:

       Q     How is [L.P.’s] physical or mental condition seriously impaired or
       endangered as a result of her parents?

       A      Well, at this point, [Mother] is incarcerated and unable to care for
       her child, . . . which would have left the caring to [Father,] who admits to
       being a long[-]term chronic marijuana user. If he’s under the influence of
       marijuana while trying to provide care for [L.P.], it can lead to lapses in
       judgment, potentially endangering her safety and well-being. If there were
       to be an emergency and he was under the influence, he may not be able to
       respond in an appropriate manner . . . .

Id. at 19. The court adjudicated L.P. to be a CHINS. This appeal ensued.

                            DISCUSSION AND DECISION

       The Parents appeal the trial court’s adjudication of L.P. as a CHINS. Indiana

Code Section 31-34-1-1 provides that a child is a child in need of services if, before the

child becomes eighteen years of age: (1) the child’s physical or mental condition is

seriously impaired or seriously endangered as a result of the inability, refusal, or neglect

of the child’s parent, guardian, or custodian to supply the child with necessary food,

clothing, shelter, medical care, education, or supervision; and (2) the child needs care,

treatment, or rehabilitation that: (A) the child is not receiving; and (B) is unlikely to be
                                             3
provided or accepted without the coercive intervention of the court. The DCS has the

burden of proving by a preponderance of the evidence that a child is a CHINS. Ind. Code

§ 31-34-12-3; Davis v. Marion Cnty. Dep’t of Child Servs. (In re M.W.), 869 N.E.2d
1267, 1270 (Ind. Ct. App. 2007). When reviewing the sufficiency of the evidence to

support a CHINS adjudication, we consider only the evidence favorable to the judgment

and the reasonable inferences raised by that evidence. In re M.W., 869 N.E.2d at 1270.

This court will not reweigh evidence or judge witnesses’ credibility. Id.

       Moreover, the trial court entered findings of fact and conclusions thereon pursuant

to Indiana Trial Rule 52(A). We may not set aside the findings or judgment unless they

are clearly erroneous. Ind. Trial R. 52(A); Menard, Inc. v. Dage–MTI, Inc., 726 N.E.2d
1206, 1210 (Ind. 2000). In our review, we first consider whether the evidence supports

the factual findings. Menard, 726 N.E.2d at 1210. Second, we consider whether the

findings support the judgment. Id. “Findings are clearly erroneous only when the record

contains no facts to support them either directly or by inference.” Quillen v. Quillen, 671
N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous if it relies on an incorrect

legal standard. Menard, 726 N.E.2d at 1210. We give due regard to the trial court’s

ability to assess the credibility of witnesses. T.R. 52(A). While we defer substantially to

findings of fact, we do not do so to conclusions of law. Menard, 726 N.E.2d at 1210.

We do not reweigh the evidence; rather we consider the evidence most favorable to the

judgment with all reasonable inferences drawn in favor of the judgment. Yoon v. Yoon,

711 N.E.2d 1265, 1268 (Ind. 1999).




                                            4
       The Parents first assert that the trial court’s order is clearly erroneous because

there is no evidence that Father is a chronic marijuana user, as opposed to drugs

generally. See Father’s Br. at 4; Mother’s Br. at 5-6. We are not persuaded by the

purported relevance of the distinction. Father admitted to being a “long[-]term chronic

[drug] use[r] since the age of approximately nine years . . . .” Fact-Finding Transcript at

17. Whether he chronically uses marijuana, other drugs, or a combination of marijuana

and other drugs, Father’s admission demonstrates a clear problem with drug use. We will

not reverse the court’s judgment on this purported distinction.

       The Parents next assert that the court’s order is contrary to this court’s opinion in

Perrine v. Marion County Office of Child Services, 866 N.E.2d 269 (Ind. Ct. App. 2007).

In Perrine, mother was arrested as part of a routine probation sweep, which located

paraphernalia commonly used for methamphetamine consumption in the bedroom of a

houseguest.   Mother admitted to using methamphetamine a few days prior to the

probation sweep. As a result of her arrest, the DCS filed a petition alleging her fourteen-

year-old daughter was a CHINS based on mother’s failure to provide her child with a safe

and stable home, free from drug use and neglect. The trial court found the child to be a

CHINS. In reviewing the evidence, we noted that the evidence did not support a finding

that mother used methamphetamine in front of her daughter. Id. at 276. We reversed the

trial court’s determination on appeal, finding that a “single admitted use of

methamphetamine, outside the presence of the child and without more, is insufficient to

support a CHINS determination.” Id. at 277.




                                             5
        Perrine is plainly inapposite to the instant facts. Father admitted he was a chronic

drug user, saying “he does it as a form of self-medication.” Fact-Finding Transcript at

17. Sergeant Dausch observed Father smoking marijuana in the house with L.P. on

October 1, 2012. Sergeant Dausch further discovered marijuana scattered throughout the

house, including on a couch and in a baby food jar. These facts go well beyond a “single

admitted use . . . outside the presence of the child and without more . . . .” Perrine, 866
N.E.2d at 277.3

        Finally, while Mother separately argues that “there is no evidence [she] uses drugs

in or out of L.P.’s presence,” see Mother’s Br. at 6, that fact is not persuasive. As

discussed above, the evidence most favorable to the trial court’s judgment demonstrates

that Father, with Mother’s knowledge, routinely used drugs and possessed marijuana in

the home with the child. As the trial court concluded: “This is not a one[-]time event

outside the child’s presence but instead is a daily feature of her life and environment.”

Mother’s App. at 10. The Parents’ arguments on appeal amount to requests for this court

to reweigh the evidence, which we will not do. The Parents cannot demonstrate that the

trial court’s judgment is clearly erroneous, and we affirm the court’s adjudication of L.P.

as a CHINS.

        Affirmed.

BAILEY, J., and BARNES, J., concur.




        3
          Insofar as the Parents separately assert that this evidence “did not show that [Father’s marijuana
use] was a daily feature of L.P.’s life and environment,” see Father’s Br. at 7, for the same reasons Perrine
is inapposite we reject this argument.
                                                     6